Case 2:17-cv-00220-MLH-KS Document 208-2 Filed 12/06/19 Page 1 of 42 Page ID
                                 #:9132




                           EXHIBIT A

         REDACTED PUBLIC VERSION
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2            EYES Page
                                          Filed 12/06/19 ONLY2 of 42 Page ID
                                 #:9133




                             Vaporstream, Inc.

                                     v.

                       Snap Inc. d/b/a Snapchat, Inc.

                  A Study of Alternative User Experiences



                                                    June 2018
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2            EYES Page
                                          Filed 12/06/19 ONLY3 of 42 Page ID
                                 #:9134



         Table of Contents

         Introduction                                                   1

         Summary of Conclusions                                         4

         Methodology                                                    5

         Results                                                        18

         Conclusions                                                    22

         Appendix 1
                  Philip Johnson Curriculum Vitae
                  Recent Cases In Which Philip Johnson Has Testified

         Appendix 2
                  Questionnaire1




1
    Includes Questionnaire Version U and Questionnaire Version P.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2            EYES Page
                                          Filed 12/06/19 ONLY4 of 42 Page ID
                                 #:9135


                                                   Introduction
1.         I am the President of JJG Group, LLC, a company specializing in litigation-related

           market research services. Until January 2014, I was the Chief Executive Officer of Leo J.

           Shapiro and Associates, Inc., a market research and consulting firm that, among other

           activities, conducts surveys.



2.         Over more than 40 years, I have designed and supervised hundreds of surveys measuring

           consumer behavior, opinion, and beliefs concerning brands and products, employing a

           wide range of research techniques. I have given lectures before the American Bar

           Association (ABA), the Practising Law Institute (PLI), the American Intellectual

           Property Law Association (AIPLA), and the International Trademark Association (INTA)

           on the use of survey research in litigation. I am a member of the American Marketing

           Association (AMA), the American Association for Public Opinion Research (AAPOR),

           and the International Trademark Association (INTA). I have a B.S. degree in Psychology

           from Loyola University and an M.B.A. degree from the University of Chicago. A

           description of my background and a list of cases in which I have offered testimony at trial

           or deposition during the past four years are attached to Appendix 1 of this Report.



3.         During March 2018, I was contacted by counsel from the law firm, Cooley LLP, on

           behalf of its client Snap Inc. d/b/a Snapchat, Inc. (“Snap”), a developer of a mobile

           messaging application (or “app”) called Snapchat.2 Counsel informed me of a dispute

           that has arisen between Snap and Vaporstream, Inc., (“Vaporstream”), the assignee and

2
    Vaporstream, Inc. vs. Snap Inc. d/b/a Snapchat, Inc.; Complaint for Patent Infringement, page 1. January 10, 2017.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2            EYES Page
                                          Filed 12/06/19 ONLY5 of 42 Page ID
                                 #:9136
                                     2


         owner of the patents at issue in this litigation relating to electronic messaging methods.

         The seven patents at issue in this case are listed below:3

    U.S. Patent No.               Title of Patent
                                  Electronic Message Content and Header Restrictive Send Device
    8,886,739 (‘739 patent)
                                  Handling System and Method
                                  Electronic Message Content and Header Restrictive Recipient
    8,935,351 (‘351 patent)
                                  Handling System and Method
                                  Electronic Message Send Device Handling System and Method
    9,306,885 (‘885 patent)
                                  with Media Component and Header Information Separation
                                  Electronic Message Recipient Handling System and Method with
    9,306,886 (‘886 patent)
                                  Separated Display of Message Content and Header Information
                                  Electronic Message Send Device Handling System and Method
    9,313,155 (‘155 patent)
                                  with Separation of Message Content and Header Information
                                  Electronic Message Recipient Handling System and Method with
    9,338,111 (‘111 patent)
                                  Media Component and Header Information Separation
                                  Electronic Message Recipient Handling System and Method with
    9,413,711 (‘711 patent)
                                  Separation of Message Content and Header Information



4.       It is my understanding that Vaporstream asserts that Snap has incorporated certain

         patented features into its Snapchat smartphone application that allegedly infringes several

         patents that Vaporstream owns. I understand that Snap has denied all of Vaporstream’s

         allegations.




3
 Ibid, pages 2-4. Counsel provided me with a copy of the Complaint and informed me that Vaporstream originally
asserted nine patents in this case, but has subsequently dropped its allegations relating to two of them.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2            EYES Page
                                          Filed 12/06/19 ONLY6 of 42 Page ID
                                 #:9137
                                     3


5.    Counsel asked that I design and conduct a study that would measure current and

      prospective Snapchat users’ perceptions with respect to the performance and utilization

      of the Snapchat app when the user experience embodies certain allegedly infringing

      features, and also, by comparison, when the user experience includes alternative features.



6.    I agreed and proceeded to design and conduct the study. What follows is a report on the

      design, execution, results and conclusions that one can draw from this research.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2            EYES Page
                                          Filed 12/06/19 ONLY7 of 42 Page ID
                                 #:9138
                                     4


                                     Summary of Conclusions

      The alternative features tested here are at least the equivalent of the original allegedly
       infringing features both in terms of perceived performance and the likelihood that any
       will encourage Snapchat use.

      The alternative feature Slow Expand on the receive side shows a statistical superiority to
       the original allegedly infringing features among current users of the old user interface.

      Both receive side alternative features have fewer negative mentions (i.e., “less likely” to
       use Snapchat) among current users of the old user interface than is found for the allegedly
       infringing features.

      Based on the results of this study, it is my opinion that both current and prospective users
       of Snapchat are at least as satisfied, if not more satisfied, with alternative user
       experiences that do not use the allegedly infringing features.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2            EYES Page
                                          Filed 12/06/19 ONLY8 of 42 Page ID
                                 #:9139
                                     5


                                       Methodology

Overview

7.    Mobile phone interviews were conducted with 2,469 current and prospective Snapchat

      users between April 20 and 25, 2018. Respondents were randomly assigned to one of 12

      survey cells (or user groups) and exposed to a user experience exhibit video

      demonstrating a send side or receive side session. These videos utilized the user interface

      that corresponds to what current users have (either the old user interface or new user

      interface) and what prospective users might have in the future (new user interface). Each

      respondent saw only one user experience exhibit video during the course of the survey.

      Exhibit videos were prepared by consultants at Keystone based on a review of mobile

      devices provided by Snap that had a version of the Snapchat app with the alternative

      features implemented.



8.    This monadic single stimulus exposure provides a reliable measurement of user

      perceptions because it permits a direct comparison of performance statistics based on the

      features embodied in the user experience videos. Specifically, it permits a comparison

      between user perceptions based on the allegedly infringing features on one hand and

      perceptions based on alternatives that do not use the allegedly infringing features on the

      other hand. Moreover, by administering the study as a mobile phone survey rather than a

      typical online survey using a computer, the Snapchat user experience was more closely

      replicated for respondents.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2            EYES Page
                                          Filed 12/06/19 ONLY9 of 42 Page ID
                                 #:9140
                                     6


9.       An overview of the survey cells (or user groups) and completed number of interviews per

         cell are shown below.




4
  It is my understanding that Snap introduced an updated version of its app in February 2018. I have tested
experiences that reflect the app that was in place before this date (labeled “Old”) along with the version that was
introduced in February 2018 (labeled “New”).
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY10 of 42 Page ID
                                  #:9141
                                     7


Screening

10.     In order to reach the relevant universe, mobile phone surveys were conducted with

        consumers 13 years of age and older, who have an Apple or Android smart phone, and

        either currently use Snapchat or are likely to install Snapchat in the coming year. The

        interviews divided between current and prospective Snapchat users as follows:

                                           Sample Distribution
                                Total                                 2,4695
                                    Current Snapchat User             1,819
                                    Prospective Snapchat User           650


11.     Gender and age quotas were established based on past 12-month Snapchat user

        demographics.6



12.     In order to qualify for the survey, respondents must have met the following criteria:

                    Must live in the United States

                    Must be 13 years of age and older

                    Must have an Apple or Android smart phone

                    Must currently have the Snapchat app installed on his/her phone AND use it
                     (“Current Snapchat User”);

                         OR
                    Must “definitely,” “probably,” or “maybe” be likely to install the Snapchat app
                     on his/her phone in the coming year (“Prospective Snapchat User”).




5
  Twenty-one respondents were removed for quality assurance purposes. See “Snapchat Survey Data File” provided
under separate cover.
6
  SNAP_VAP_00016429.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY11 of 42 Page ID
                                  #:9142
                                     8


13.   Respondents were given the following screener introduction:

      SCREENER
      Welcome to our survey. In order to participate, you will need to take this survey on your
      smartphone. If you normally wear eyeglasses or contact lenses when reading material on
      your phone, please take them out and put them on.



14.   The specific screening questions proceeded as follows:

      QS1    In what state do you live?
          <STATE DROP DOWN LIST>
      CHECK QUOTAS.

      QS2    How old are you?
          18-24
          25-34
          35-44
          45-54
          55 years or over
      CHECK QUOTAS.

      QS2a Are you the parent of a child age 13-17?
            Yes
            No
      IF “YES,’ ASK QS2b. IF “NO,” SKIP TO QS3.
      TERMINATE IF “18-24” IN QS2 AND “YES” IN QS2

      QS2b Do you consent to your child participating in a survey regarding a mobile app?
            Yes
            No
      IF “YES,’ PROCEED TO QS2c. IF “NO,” SKIP TO QS3.

      QS2c Please click ‘>’ and bring your child to the computer to complete the survey.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY12 of 42 Page ID
                                  #:9143
                                     9


      QS2d For classification purposes, please indicate your exact age:
          Under 13
          13 years old
          14 years old
          15 years old
          16 years old
          17 years old
          18 years old or older
      TERMINATE IF “UNDER 13” OR “18 YEARS OLD OR OLDER” IS
      SELECTED.

      QS3    What is your gender?
          Male
          Female
      CHECK QUOTAS.




15.   Screener question QS4a asked respondents, in a blinded manner, whether they currently

      have the Snapchat app installed on their Apple or Android phone. This blinder list of apps

      asked about was presented to respondents in a randomized fashion in order to prevent any

      potential order bias that might occur.

      QS4a Which apps do you currently have installed on your phone? Check all that apply.
      RANDOMIZE ROW ORDER. ANCHOR “NONE OF THESE.”
           Facebook
           Google Maps
           Snapchat
           Bitmoji
           Instagram
           Spotify
           None of these
      IF DOES NOT CURRENTLY HAVE “SNAPCHAT” ON PHONE, SKIP TO QS4c.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY13 of 42 Page ID
                                  #:9144
                                    10


16.   If the respondent currently has Snapchat on his/her phone, they were asked how

      frequently they use the app. If the respondent reported that they never used the Snapchat

      app, they were terminated from the survey screening, and not allowed to continue with

      the survey.

      IF CURRENTLY HAS “SNAPCHAT” ON PHONE, ASK:
      QS4b How frequently do you use the Snapchat app?
           Multiple times per day
           Once a day
           Several times per week
           Once a week
           Less often, but I sometimes use it
           Never use it
      IF “NEVER USE IT,” TERMINATE. OTHERWISE, SKIP TO QS5.



17.   Those respondents who do not currently have the Snapchat app installed on their phone

      were asked about the future likelihood of installing Snapchat in the coming year.

      Respondents who report being “definitely,” “probably,” or “maybe” likely to install

      Snapchat on their phone in the coming year were included in the study.

      IF DOES NOT CURRENTLY HAVE “SNAPCHAT” ON PHONE, ASK:
      QS4c What are the chances that you will install Snapchat on your phone in the coming
           year?
           Definitely
           Probably
           Maybe
           Probably not
           Definitely not
           Don’t know
      IF “PROBABLY NOT,” “DEFINITELY NOT,” OR “DON’T KNOW,”
      TERMINATE.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY14 of 42 Page ID
                                  #:9145
                                    11


18.        In Screener question QS5, current Snapchat users were asked to open up the app and look

           at the icon in the lower-right corner to determine which user interface they currently had:

           the Old User Interface or the New User Interface. The response to this question dictated

           whether the survey exposed the respondent to one of the old user interface videos, or to

           one of the new user interface videos. If the respondent reported that they didn’t know

           which user interface their app had, they were terminated from the survey screening, and

           not allowed to continue with the survey.

           IF CURRENTLY HAS “SNAPCHAT” ON PHONE, ASK:
           QS5 Please read all of the instruction below before proceeding. Take a minute to
                open your Snapchat app. Look closely at the lower-right corner of your
                application. Please then return to the survey and select the image that matches
                what you saw.

                                  (Old User Interface icon)7
             


                                  (New User Interface icon)
             

           INCLUDE A “DON’T KNOW” OPTION. IF “DON’T KNOW” IS SELECTED,
           TERMINATE.




19.        A quality control question was included in the screener to ensure that respondents were

           carefully reading and responding to the questions. Respondents were asked to select the

           number “8” from a list of numerical choices. Respondents who selected an incorrect

           number were terminated from the survey screening, and not allowed to continue with the

           survey.



7
    Programmer labels not seen by survey respondents.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY15 of 42 Page ID
                                  #:9146
                                    12


      QS6    For survey quality control purposes, please select the number 8.
           10
           9
           8
           7
           6
           5
           4
           3
           2
           1
           0
      IF DOES NOT SELECT “8,” TERMINATE.



20.   This national mobile phone sample was drawn from Survey Sampling International (SSI),

      a highly regarded leader in providing online and mobile sample. The data was gathered

      and reported by SSI utilizing its proprietary information management techniques,

      including data checking, respondent validation, and restricting respondents to participate

      in the survey only one time.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY16 of 42 Page ID
                                  #:9147
                                    13


Questionnaire Versions

21.   This study employed two questionnaire versions: Questionnaire Version U (Users) and

      Questionnaire Version P (Prospects). Current Snapchat users were administered

      Questionnaire Version U, while prospective Snapchat users were administered

      Questionnaire Version P. Both versions are identical in design, with two main

      differences: 1) which user experience exhibit videos are shown to respondents; and 2)

      slight language and response choice modifications between Questions QU4a and QP4a.



22.   Specifically, Version U exposed current Snapchat users to one of 12 user experience

      exhibit videos, based on which Snapchat app software they were using on their smart

      phone (i.e., old or new user interface). Version P exposed prospective Snapchat users to

      one of 6 exhibit videos (i.e., only new user interface).
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY17 of 42 Page ID
                                  #:9148
                                    14


Main Survey

23.   As noted earlier, in this study, qualified survey respondents were randomly assigned to

      one of 12 (or one of six, for prospective users) survey cells (or user groups) and exposed

      to a user experience exhibit video demonstrating a send side or receive side session.

      These videos utilized the user interface that corresponds to what current users have and

      what prospective users might have in the future.



24.   Respondents were told to watch the video as if they were experiencing this during a

      Snapchat session of their own. Each respondent saw only one user experience exhibit

      video during the course of the survey.

      IF A SEND SIDE VIDEO IS SELECTED, DISPLAY THE FOLLOWING
      INSTRUCTIONS:
      You are going to watch a video that shows a Snapchat user sending a Snap and will be
      asked a few questions about it. Please watch carefully as if you were experiencing this
      during a Snapchat session of your own.

      Select the play button to view. To expand the video, press the icon in the upper right
      corner of the video.


      IF A RECEIVE SIDE VIDEO IS SELECTED, DISPLAY THE FOLLOWING
      INSTRUCTIONS:
      You are going to watch a video that shows a Snapchat user receiving a Snap and will be
      asked a few questions about it. Please watch carefully as if you were experiencing this
      during a Snapchat session of your own.

      Select the play button to view. To expand the video, press the icon in the upper right
      corner of the video.


      PLAY EXHIBIT VIDEO.

      Please watch the video again. Select the play button to view. To expand the video, press
      the icon in the upper right corner of the video.


      PLAY EXHIBIT VIDEO.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY18 of 42 Page ID
                                  #:9149
                                    15


25.        In order to better assess the feature embodied in the user experience exhibit video,

           respondents were shown the video twice. After watching the video twice, respondents

           were asked if they were able to clearly watch the video. Any respondent who reported

           that he/she could not clearly watch the video after the second exposure was allowed a

           third viewing attempt.8 If the respondent was still not able to clearly watch the video

           after the third attempt, the interview terminated.

           QU2a Were you able to clearly watch the video?
                 No
                 Yes
           IF “YES,” SKIP TO QU3. IF “NO,” CONTINUE WITH QU2b.

           IF “NO” IN QU2a, ASK:
           QU2b Would you like to see the video again?
                 No
                 Yes
           IF “NO,” TERMINATE. IF “YES,” PLAY EXHIBIT VIDEO AGAIN. DO NOT
           SHOW VIDEO MORE THAN 3 TIMES.



26.        After being exposed to one of the user experience exhibit videos, respondents were asked

           to rate the performance of that user experience across five different mobile app attributes

           on a 5-point scale, where “5” means the “best” and “1” means the “worst.” Attributes

           asked about consisted of: ease of use, speed and efficiency, clarity and readability,

           informational content, and fun and entertaining. The order in which these five attributes

           were shown was randomized between respondents.




8
    56 respondents watched the exhibit video 3 times. See “Snapchat Survey Data File” provided under separate cover.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY19 of 42 Page ID
                                  #:9150
                                    16


           QU3     On a scale of 1 to 5, where “5” is the best and “1” is the worst, how would you
                   rate this Snapchat user experience in terms of.…
           RANDOMIZE ROW ORDER.
                                   Best                                                    Worst
                                    5                  4            3            2          1
           Ease of use                                                                  
           Speed and efficiency                                                         
           Clarity and readability                                                      
           Informational content                                                        
           Fun and entertaining                                                         



27.        Current Snapchat users were asked if their Snapchat sessions were like the one they just

           saw, whether that would make them use Snapchat more often, less often, or about the

           same as they use it now. The order in which “more often” or “less often” was asked was

           rotated between respondents.

           Current Snapchat User9
           QU4a If your Snapchat sessions were like the one you just saw, would that make you
                use Snapchat more often, less often, or about the same as you do now?
           ROTATE ORDER OF FIRST TWO ALTERNATIVES SHOWN.
               More often
               Less often
               About the same
               Don’t Know

           QU4b What makes you say that?
                   OPEN-END
                   Don’t Know




9
    Questionnaire Version U.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY20 of 42 Page ID
                                  #:9151
                                    17


28.        In a parallel question, prospective Snapchat users were asked if their Snapchat sessions

           worked like the one they just saw, whether that would make them more likely or less

           likely to use Snapchat, or would it make no difference to them. The order in which

           “more likely” or “less likely” was asked was rotated between respondents.

           Prospective Snapchat User10
           QP4a If your Snapchat sessions would work like the one you just saw, would that make
                you more likely or less likely to use Snapchat, or would it not make any
                difference to you?
           ROTATE ORDER OF FIRST TWO ALTERNATIVES SHOWN.
               More likely
               Less likely
               No difference
               Don’t Know

           QP4b What makes you say that? Any other reasons?
                    OPEN-END
                    Don’t Know



29.        A copy of the questionnaire document comprising both Questionnaire Version U and

           Questionnaire Version P is attached to Appendix 2 of this Report. Copies of the 12

           exhibit videos used in this study are provided under separate cover.



30.        This study was conducted using a double-blind technique where neither the company that

           administered the survey panel nor the respondents were aware of the purpose of the

           research or the identity of the party who commissioned it. The methodology, survey

           design, execution, and reporting were all conducted in accordance with generally

           accepted standards of objective procedure and survey technique.



10
     Questionnaire Version P.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY21 of 42 Page ID
                                  #:9152
                                    18


                                                Results

Performance Results

31.        After being exposed to one of the user experience exhibit videos, respondents were asked

           to rate the performance of that user experience across five different mobile app attributes

           on a 5-point scale, where “5” means the “best” and “1” means the “worst.” Attributes

           asked about consisted of: ease of use, speed and efficiency, clarity and readability,

           informational content, and fun and entertaining.



32.        When the five different attributes are averaged to produce a composite performance

           measurement, by and large, the two relevant alternative features equal or surpass the

           current feature (i.e., Status Quo) across all performance measures.



33.




11
     At the 95% level of confidence.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY22 of 42 Page ID
                                  #:9153
                                    19


QU3 / QP3 On a scale of 1 to 5, where “5” is the best and “1” is the worst, how would you rate
          this Snapchat user experience in terms of.…




12
   Margins of error for the mean attribute ratings were calculated at the 95% level of confidence. The margins of
error were calculated by applying a normal distribution (i.e., a z-score), which is the appropriate methodology for
sample sizes over 30.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY23 of 42 Page ID
                                  #:9154
                                    20


Utilization Results

34.        When current and prospective Snapchat users are asked whether the feature they viewed

           would influence their use of the Snapchat app, there are no significant differences across

           the survey cells in the proportion of respondents who report that they would use the

           Snapchat app “more often.”13



35.




13
     “More likely” to use Snapchat among prospective Snapchat users.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY24 of 42 Page ID
                                  #:9155
                                    21


         QU4a If your Snapchat sessions were like the one you just saw, would that make you
              use Snapchat more often, less often, or about the same as you do now?
         QP4a If your Snapchat sessions would work like the one you just saw, would that make
              you more likely or less likely to use Snapchat, or would it not make any
              difference to you?




                                                                                             .14




14
   Margins of error for the statistics in this table were calculated at the 95% level of confidence. Alternate user
experience results (e.g., Slow Expand, Sender Name, etc.) were compared to Status Quo results within each sub-
category (e.g., Send Side New User Interface, Send Side Old User Interface, etc.).
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY25 of 42 Page ID
                                  #:9156
                                    22


                                           Conclusions

36.   Overall, the results of this study indicate that the alternative features tested in this

      research are at least the equivalent of the original allegedly infringing features both in

      terms of their perceived performance as well as the likelihood that they will encourage

      Snapchat use. This is found to be true among both the current users and the prospective

      users of Snapchat.



37.




38.   In terms of the likelihood that the alternative features would impact use of Snapchat, both

      receive side alternative features have fewer mentions of a negative impact (i.e., “less

      likely” to use Snapchat) among current users of the old user interface than is found for

      the allegedly infringing features.



39.   Based on the results of this study, it is my opinion that both current and prospective users

      of Snapchat are at least as satisfied, if not more satisfied, with alternative user

      experiences that do not use the allegedly infringing features as they are with respect to

      the performance and utilization of the Snapchat app when the user experience embodies

      allegedly infringing features.
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY26 of 42 Page ID
                                  #:9157
                                    23




Date: June 9, 2018


Respectfully submitted,




Philip Johnson
Case 2:17-cv-00220-MLH-KS Document 208-2 Filed 12/06/19 Page 27 of 42 Page ID
                                  #:9158




                                   Appendix 1

                           Philip Johnson Curriculum Vitae

                           Recent Cases In Which Philip Johnson Has Testified
Case 2:17-cv-00220-MLH-KS Document 208-2 Filed 12/06/19 Page 28 of 42 Page ID
                                  #:9159




                                         PHILIP JOHNSON

                                       CURRICULUM VITAE



Philip Johnson is the President of JJG Group, LLC, a company specializing in litigation-related

market research services. Until January 2014, Mr. Johnson was the Chief Executive Officer of Leo J.

Shapiro and Associates, Inc., a market research and consulting firm that conducts surveys.



Mr. Johnson has designed and supervised hundreds of surveys measuring consumer behavior and

opinion, employing a wide range of research techniques. His area of expertise is in the use of survey

research as a tool in litigation, including jury selection and trademark disputes.



Mr. Johnson has offered testimony regarding survey evidence on over eighty occasions in both

Federal and State courts. In addition, he has offered survey research in matters before the Federal

Trade Commission, The Food and Drug Administration, the Patent and Trademark Office, and the

Trademark Trial and Appeal Board. Mr. Johnson has designed, conducted, and reported survey

evidence on behalf of both plaintiffs and defendants in various cases. The topics covered in these

litigation related surveys include matters related to likelihood of confusion, secondary meaning,

genericness, dilution, false advertising, change of venue, and unfair competition.




       Philip Johnson, JJG GROUP LLC, PO BOX 1909, FRIDAY HARBOR, WA 98250
Case 2:17-cv-00220-MLH-KS Document 208-2 Filed 12/06/19 Page 29 of 42 Page ID
                                  #:9160
                                     2

Part of Mr. Johnson's training has been through working with Dr. Leo J. Shapiro, the Founder of Leo

J. Shapiro & Associates, L.L.C.; the late Dr. Philip M. Hauser, a former Director of the U. S. Census

Bureau; and the late Dr. Hans Zeisel, who made significant contributions in the application of social

science to the solution of legal questions.



Mr. Johnson has given lectures before the American Bar Association (ABA) and the Practising Law

Institute (PLI) on the use of survey research in litigation. He is a member of the American Marketing

Association (AMA), the American Association for Public Opinion Research (AAPOR), and the

International Trademark Association (INTA).



Mr. Johnson has a B.S. degree in Psychology from Loyola University and an M.B.A. degree from the

University of Chicago.
 Case 2:17-cv-00220-MLH-KS Document 208-2 Filed 12/06/19 Page 30 of 42 Page ID
                                   #:9161




RECENT CASES IN WHICH PHILIP JOHNSON HAS
TESTIFIED OR OFFERED SURVEY EVIDENCE AT TRIAL...

JUNE 2017             SAZERAC COMPANY, INC. v. FETZER VINEYARDS
                      United States District Court for the
                      Northern District of California
                             Likelihood of Confusion

MARCH 2017            GLOBEFILL INCORPORATED v. ELEMENTS SPIRITS
                      INCORPORATED AND KIM BRANDI
                      United States District Court for the
                      Central District of California
                             Likelihood of Confusion

AUGUST 2016           THE NAVAJO NATION, ET AL. v. URBAN OUTFITTERS, INC.,
                      ET AL.
                      United States District Court for the
                      District of New Mexico
                              Likelihood of Confusion

AUGUST 2015           In the Matter of CERTAIN FOOTWEAR PRODUCTS
                      United States International Trade Commission
                      Washington, DC
                              Likelihood of Dilution and Confusion

APRIL 2015            LUXCO, INC. v. CONSEJO REGULADOR DEL TEQUILA, A.C.
                      United States Patent and Trademark Office Before the
                      Trademark Trial and Appeal Board
                             Geographic Certification

SEPTEMBER 2014        PODS ENTERPRISES, INC. v. U-HAUL INTERNATIONAL, INC.
                      United States District Court for the
                      Middle District of Florida (Tampa Division)
                             Likelihood of Confusion

JULY 2014             BALANCE BAR COMPANY v. GFA BRANDS, INC.
                      United States Patent and Trademark Office Before the
                      Trademark Trial and Appeal Board
                             Likelihood of Confusion

NOVEMBER 2013         MCDONALD’S CORPORATION v. MCSWEET, LLC
                      United States Patent and Trademark Office Before the
                      Trademark Trial and Appeal Board
                             Likelihood of Dilution and Confusion
     Philip Johnson, JJG GROUP LLC, PO BOX 1909, FRIDAY HARBOR, WA 98250
 Case 2:17-cv-00220-MLH-KS Document 208-2 Filed 12/06/19 Page 31 of 42 Page ID
                                   #:9162
                                     2

SEPTEMBER 2013        SHEETZ OF DELAWARE, INC. v. DOCTOR’S ASSOCIATES, INC.
                      United States Patent and Trademark Office Before the
                      Trademark Trial and Appeal Board
                             Genericness

JUNE 2013             KRAFT FOODS GROUP BRANDS LLC v. CRACKER BARREL
                      OLD COUNTRY STORE, INC., CBOCS PROPERTIES, INC., AND
                      JOHN DOES 1-10
                      United States District Court for the
                      Northern District of Illinois (Eastern Division)
                             Likelihood of Confusion

APRIL 2013            PROMARK BRANDS INC. v. GFA BRANDS, INC.
                      United States Patent and Trademark Office Before the
                      Trademark Trial and Appeal Board
                             Likelihood of Confusion




DEPOSITION TESTIMONY OF PHILIP JOHNSON
THAT HAS NOT BEEN OFFERED AT TRIAL...

OCTOBER 2017          CAR DEALER PLAINTIFFS v. TRUECAR, INC.
                      United States District Court for the
                      Southern District of New York

OCTOBER 2017          BELMORA LLC v. BAYER CONSUMER CARE AG, ET AL.
                      United States District Court for the
                      Eastern District of Virginia

JULY 2017             ALLSTATE INSURANCE COMPANY v. KIA MOTORS AMERICA,
                      INC., and KIA MOTORS CORPORATION
                      United States District Court for the
                      Central District of California

MAY 2017              TALKING RAIN BEVERAGE COMPANY, INC. v. DS SERVICES OF
                      AMERICA, INC.
                      United States District Court for the
                      Western District of Washington (Seattle)

DECEMBER 2016         H.J. HEINZ COMPANY v. BOULDER BRANDS USA, INC. formerly
                      known as GFA BRANDS, INC.
                      United States District Court for the
                      Western District of Pennsylvania
 Case 2:17-cv-00220-MLH-KS Document 208-2 Filed 12/06/19 Page 32 of 42 Page ID
                                   #:9163
                                     3

JUNE 2016             EDIBLE ARRANGEMENTS INTERNATIONAL, LLC and EDIBLE
                      ARRANGEMENTS, LLC v. 1-800-FLOWERS.COM, INC. and JUNE
                      V. DELANEY and DAVID DELANEY d/b/a FRUIT BOUQUETS
                      STATEN ISLAND
                      United States District Court for the
                      District of Connecticut

MARCH 2016            FERRING PHARMACEUTICALS INC. v. BRAINTREE
                      LABORATORIES, INC.
                      United States District Court for the
                      District of Massachusetts

DECEMBER 2015         TWENTIETH CENTURY FOX TELEVISION, a division of
                      TWENTIETH CENTURY FOX FILM CORPORATION and FOX
                      BROADCASTING COMPANY v. EMPIRE DISTRIBUTION, INC.
                      United States District Court for the
                      Central District of California (Western Division)

AUGUST 2015           LARGAN PRECISION CO., LTD. v. SAMSUNG ELECTRONICS CO.,
                      LTD.; SAMSUNG ELECTRONICS AMERICA, INC.; and
                      SAMSUNG TELECOMMUNICATIONS AMERICA, LLC
                      United States District Court for the
                      Southern District of California

JUNE 2015             EXXON MOBIL CORPORATION v. FX NETWORKS, LLC,
                      TWENTIETH CENTURY FOX FILM CORPORATION, TWENTY-
                      FIRST CENTURY FOX, INC., AND FXX NETWORK, LLC
                      United States District Court for the
                      Southern District of Texas (Houston Division)

MAY 2015              TRUECAR, INC. v. SONIC AUTOMOTIVE, INC. AND SONIC
                      DIVISIONAL OPERATIONS, LLC
                      United States District Court for the
                      Central District of California (Western Division)

SEPTEMBER 2014        ORALABS, INC. v. THE KIND GROUP LLC
                      United States District Court for the
                      District of Colorado

AUGUST 2014           INDACON, INC. v. FACEBOOK, INC.
                      United States District Court for the
                      Western District of Texas (San Antonio Division)

MAY 2014              DISH NETWORK L.L.C. v. FUN DISH, INC., FUN DISH OF
                      FLORIDA, INC., AND DISH 1 UP SATELLITE, INC.
                      United States District Court for the
                      Northern District of Ohio (Eastern Division)
 Case 2:17-cv-00220-MLH-KS Document 208-2 Filed 12/06/19 Page 33 of 42 Page ID
                                   #:9164
                                     4

OCTOBER 2013          JEFFREY SORENSEN v. WD-40 COMPANY
                      United States District Court for the
                      Northern District of Illinois (Western Division)

SEPTEMBER 2013        JACKSON FAMILY WINES, INC. AND LC TM HOLDINGS, LLC
                      v. DIAGEO NORTH AMERICA, INC. AND DIAGEO CHATEAU &
                      ESTATE WINES CO.
                      United States District Court for the
                      Northern District of California

SEPTEMBER 2013        REMBRANDT SOCIAL MEDIA, LP v. FACEBOOK, INC. AND
                      ADDTHIS, INC.
                      United States District Court for the
                      Eastern District of Virginia (Alexandria Division)

AUGUST 2013           MOBILEMEDIA IDEAS LLC v. RESEARCH IN MOTION
                      LIMITED AND RESEARCH IN MOTION CORPORATION
                      United States District Court for the
                      Eastern District of Texas (Marshall Division)

MARCH 2013            FAGE USA DAIRY INDUSTRY, INC., ET AL. v. GENERAL
                      MILLS, INC., ET AL.
                      United States District Court for the
                      Northern District of New York

MARCH 2013            GENERAL MILLS, INC. ET AL. v. FAGE USA DAIRY INDUSTRY,
                      INC. ET AL.
                      United States District Court for the
                      District of Minnesota

FEBRUARY 2013         SEXY HAIR CONCEPTS, LLC v. CONAIR CORPORATION
                      United States District Court for the
                      Central District of California
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY34 of 42 Page ID
                                  #:9165




                                               Appendix 2

                                     Questionnaire15




15
  Includes Questionnaire Version U and Questionnaire Version P.
NOTE: Programming instructions appear in bold/red font on the questionnaire. Respondents did not see these
programming instructions during the survey
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY35 of 42 Page ID
                                  #:9166




SCREENER

Welcome to our survey. In order to participate, you will need to take this survey on your
smartphone. If you normally wear eyeglasses or contact lenses when reading material on your
phone, please take them out and put them on.

PROGRAMMER NOTE:
AUTOMATICALLY CAPTURE THE FOLLOWING INFORMATION:
   •   PHONE MODEL
   •   OPERATING SYSTEM AND VERSION

IN ORDER TO QUALIFY, RESPONDENT MUST HAVE AN IOS OR ANDROID
OPERATING SYSTEM. OTHERWISE, TERMINATE.

QS1    In what state do you live?
            <STATE DROP DOWN LIST>
       CHECK QUOTAS.

QS2    How old are you?
            18-24
            25-34
            35-44
            45-54
            55 years or over
       CHECK QUOTAS.

QS2a Are you the parent of a child age 13-17?
              Yes
              No
       IF “YES,’ ASK QS2b. IF “NO,” SKIP TO QS3.

QS2b Do you consent to your child participating in a survey regarding a mobile app?
              Yes
              No
       IF “YES,’ PROCEED TO QS2c. IF “NO,” SKIP TO QS3.

QS2c Pleas click ‘>’ and bring your child to the computer to complete the survey.




                          © 2018 – All rights reserved   JJG Group LLC
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY36 of 42 Page ID
                                  #:9167


QS2d For classification purposes, please indicate your exact age:
            Under 13
            13 years old
            14 years old
            15 years old
            16 years old
            17 years old
            18 years old or older
       TERMINATE IF “UNDER 13” OR “18 YEARS OLD OR OLDER” IS
       SELECTED.

QS3    What is your gender?
            Male
            Female
       CHECK QUOTAS.

QS4a Which apps do you currently have installed on your phone? Check all that apply.
       RANDOMIZE ROW ORDER. ANCHOR “NONE OF THESE.”
             Facebook
             Google Maps
             Snapchat
             Bitmoji
             Instagram
             Spotify
             None of these
       IF DOES NOT CURRENTLY HAVE “SNAPCHAT” ON PHONE, SKIP TO QS4c.

IF CURRENTLY HAS “SNAPCHAT” ON PHONE, ASK:
S4b How frequently do you use the Snapchat app?
             Multiple times per day
             Once a day
             Several times per week
             Once a week
             Less often, but I sometimes use it
             Never use it
       IF “NEVER USE IT,” TERMINATE. OTHERWISE, CONTINUE.




                                               2
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY37 of 42 Page ID
                                  #:9168


IF DOES NOT CURRENTLY HAVE “SNAPCHAT” ON PHONE, ASK:
S4c What are the chances that you will install Snapchat on your phone in the coming year?
             Definitely
             Probably
             Maybe
             Probably not
             Definitely not
             Don’t know
       IF “PROBABLY NOT,” “DEFINITELY NOT,” OR “DON’T KNOW,”
       TERMINATE.


IN ORDER TO QUALIFY:
   •   RESPONDENT MUST CURRENTLY HAVE SNAPCHAT AND USE IT (QS4a-b):
       “CURRENT SNAPCHAT USER”
       OR
   •   RESPONDENT MUST “DEFINITELY,” “PROBABLY,” OR “MAYBE” BE
       LIKELY TO INSTALL SNAPCHAT IN THE COMING YEAR (QS4c):
       “PROSPECTIVE SNAPCHAT USER”

IF CURRENTLY HAS “SNAPCHAT” ON PHONE, ASK:
QS5 Please read all of the instruction below before proceeding. Take a minute to open your
     Snapchat app. Look closely at the lower-right corner of your application. Please then
     return to the survey and select the image that matches what you saw.

                           (Old User Interface icon)
          


                           (New User Interface icon)
          

       INCLUDE A “DON’T KNOW” OPTION. IF “DON’T KNOW” IS SELECTED,
       TERMINATE.




                                             3
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY38 of 42 Page ID
                                  #:9169


QS6    For survey quality control purposes, please select the number 8.
             10
             9
             8
             7
             6
             5
             4
             3
             2
             1
             0
       IF DOES NOT SELECT “8,” TERMINATE.



PROGRAMMER NOTE:
   •   IF “CURRENT SNAPCHAT USER,” ADMINISTER VERSION U.
   •   IF “PROSPECTIVE SNAPCHAT USER,” ADMINISTER VERSION P.
   •   SYNC EXHIBIT VIDEO SHOWN BASED ON RESPONSE TO QS5.
          o IF SELECTS THE NEW USER INTERFACE ICON IN QS5, SHOW
            RESPONDENT ONE OF THE NEW USER INTERFACE VIDEOS.
          o IF SELECTS THE OLD USER INTERFACE ICON IN QS5, SHOW
            RESPONDENT ONE OF THE OLD USER INTERFACE VIDEOS.




                                               4
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY39 of 42 Page ID
                                  #:9170


QUESTIONNAIRE VERSION U
RANDOMIZE WHICH EXHIBIT VIDEO IS SHOWN BETWEEN RESPONDENTS.
SELECT WHICH EXHIBIT VIDEO IS SHOWN:




IF A SEND SIDE VIDEO IS SELECTED, DISPLAY THE FOLLOWING
INSTRUCTIONS:

      You are going to watch a video that shows a Snapchat user sending a Snap and will be
      asked a few questions about it. Please watch carefully as if you were experiencing this
      during a Snapchat session of your own.

      Select the play button to view. To expand the video, press the icon in the upper right
      corner of the video.

IF A RECEIVE SIDE VIDEO IS SELECTED, DISPLAY THE FOLLOWING
INSTRUCTIONS:

      You are going to watch a video that shows a Snapchat user receiving a Snap and will be
      asked a few questions about it. Please watch carefully as if you were experiencing this
      during a Snapchat session of your own.

      Select the play button to view. To expand the video, press the icon in the upper right
      corner of the video.

PLAY EXHIBIT VIDEO.

      Please watch the video again. Select the play button to view. To expand the video, press
      the icon in the upper right corner of the video.

PLAY EXHIBIT VIDEO.




                                               5
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY40 of 42 Page ID
                                  #:9171


QU2a Were you able to clearly watch the video?
              No
              Yes
       IF “YES,” SKIP TO QU3. IF “NO,” CONTINUE WITH QU2b.

IF “NO” IN QU2a, ASK:
QU2b Would you like to see the video again?
              No
              Yes
       IF “NO,” TERMINATE. IF “YES,” PLAY EXHIBIT VIDEO AGAIN. DO NOT
       SHOW VIDEO MORE THAN 3 TIMES.

QU3    On a scale of 1 to 5, where “5” is the best and “1” is the worst, how would you rate this
       Snapchat user experience in terms of.…
       RANDOMIZE ROW ORDER.
                                Best                                                     Worst
                                 5                  4            3            2           1
        Ease of use                                                                   
        Speed and efficiency                                                          
        Clarity and readability                                                       
        Informational content                                                         
        Fun and entertaining                                                          

QU4a If your Snapchat sessions were like the one you just saw, would that make you use
     Snapchat more often, less often, or about the same as you do now?
       ROTATE ORDER OF FIRST TWO ALTERNATIVES SHOWN.
            More often
            Less often
            About the same
            Don’t Know

QU4b What makes you say that?
               OPEN-END
               Don’t Know




                                                6
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY41 of 42 Page ID
                                  #:9172


QUESTIONNAIRE VERSION P
RANDOMIZE WHICH EXHIBIT VIDEO IS SHOWN BETWEEN RESPONDENTS.
SELECT WHICH EXHIBIT VIDEO IS SHOWN:




IF A SEND SIDE VIDEO IS SELECTED, DISPLAY THE FOLLOWING
INSTRUCTIONS:

      You are going to watch a video that shows a Snapchat user sending a Snap and will be
      asked a few questions about it. Please watch carefully as if you were experiencing this
      during a Snapchat session of your own.

      Select the play button to view. To expand the video, press the icon in the upper right
      corner of the video.

IF A RECEIVE SIDE VIDEO IS SELECTED, DISPLAY THE FOLLOWING
INSTRUCTIONS:

      You are going to watch a video that shows a Snapchat user receiving a Snap and will be
      asked a few questions about it. Please watch carefully as if you were experiencing this
      during a Snapchat session of your own.

      Select the play button to view. To expand the video, press the icon in the upper right
      corner of the video.

PLAY EXHIBIT VIDEO.

      Please watch the video again. Select the play button to view. To expand the video, press
      the icon in the upper right corner of the video.

PLAY EXHIBIT VIDEO.

QP2a Were you able to clearly watch the video?
             No
             Yes
      IF “YES,” SKIP TO QP3. IF “NO,” CONTINUE WITH QP2b.




                                               7
               HIGHLY CONFIDENTIAL
Case 2:17-cv-00220-MLH-KS           - ATTORNEYS'
                          Document 208-2           EYESPage
                                         Filed 12/06/19 ONLY42 of 42 Page ID
                                  #:9173


IF “NO” IN QP2a, ASK:
QP2b Would you like to see the video again?
              No
              Yes
       IF “NO,” TERMINATE. IF “YES,” PLAY EXHIBIT VIDEO AGAIN. DO NOT
       SHOW VIDEO MORE THAN 3 TIMES.

QP3    On a scale of 1 to 5, where “5” is the best and “1” is the worst, how would you rate this
       Snapchat user experience in terms of.…
       RANDOMIZE ROW ORDER.
                                Best                                                     Worst
                                 5                  4            3            2           1
        Ease of use                                                                   
        Speed and efficiency                                                          
        Clarity and readability                                                       
        Informational content                                                         
        Fun and entertaining                                                          

QP4a If your Snapchat sessions would work like the one you just saw, would that make you
     more likely or less likely to use Snapchat, or would it not make any difference to you?
       ROTATE ORDER OF FIRST TWO ALTERNATIVES SHOWN.
            More likely
            Less likely
            No difference
            Don’t Know

QP4b What makes you say that? Any other reasons?
               OPEN-END
               Don’t Know




                                                8
